Per Curiam. The State of Arkansas, through the attorney general, has filed a motion to dismiss the appeal in this criminal case. For reasons which follow, the motion must be granted. After a jury trial, appellant was convicted of DWI in Sebastian County Circuit Court on December 9, 1992. The circuit court entered a judgment of conviction on December 23, 1992. On January 20,1993, appellant filed a motion for new trial. On January 22, 1993, appellant filed a notice of appeal. On January 25,1993, the circuit court entered an order denying the motion for new trial. Rule 4(c) of the Rules of Appellate Procedure provides: (c) Disposition of Posttrial Motion. If a timely motion listed in section (b) of this rule is filed in the trial court by any party, the time for appeal for all parties shall run from the entry of the order granting or denying a new trial or granting or denying any other such motion. Provided, that if the trial court neither grants nor denies the motion within thirty (30) days of its filing, the motion will be deemed denied as of the 30th day. A notice of appeal filed before the disposition of any such motion or, if no order is entered, prior to the expiration of the 30-day period shall have no effect. A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion or from the expiration of the 30-day period. No additional fees shall be required for such filing.  It is quite clear that Rule 4(c) applies in criminal cases. Enos v. State, 313 Ark. 683, 858 S.W.2d 72 (1993); Kelly v. Kelly, 310 Ark. 244, 835 S.W.2d 869 (1992); Mangiapane v. State, 43 Ark. App. 19, 858 S.W.2d 128 (1993). It is also clear that a motion for new trial in a criminal case is analogous to a motion made pursuant to Ark. R. Civ. P. 59. Enos, supra. In a criminal case a motion for new trial must be filed within thirty days from the entry of the judgment. Smith v. State, 301 Ark. 374, 784 S.W.2d 595 (1990); Chisum v. State, 274 Ark. 332, 625 S.W.2d 448 (1981).  In the case at bar the notice of appeal was filed before the disposition of appellant’s posttrial motion and under the express language of Rule 4(c) it had “no effect.” It follows that we lack jurisdiction to hear the appeal. See Phillips Construction Co. v. Cook, 34 Ark. App. 224, 808 S.W.2d 792 (1991). We have no choice but to dismiss this appeal without prejudice to appellant’s right to petition the Arkansas Supreme Court for a belated appeal. Motion granted. Mayfield, J., dissents.